                       Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 1 of 24




                1    GAY C. GRUNFELD – 121944                  JAMES R. WILLIAMS – 271253
                     LISA ELLS – 243657                          County Counsel
                2    KARA JANSSEN – 274762                     DOUGLAS M. PRESS – 168740
                     MARC SHINN KRANTZ – 312968                  Assistant County Counsel
                3    ROSEN BIEN                                ARYN PAIGE HARRIS – 208590
                     GALVAN & GRUNFELD LLP                       Deputy County Counsel
                4    101 Mission Street, Sixth Floor           EMILY L. FELDMAN – 271200
                     San Francisco, California 94105-1738        Deputy County Counsel
                5    Telephone: (415) 433-6830                 OFFICE OF THE COUNTY COUNSEL
                     Facsimile: (415) 433-7104                 70 West Hedding Street
                6                                              East Wing, Ninth Floor
                     MICHELLE IORIO – 298252                   San Jose, California 95110-1770
                7    DISABILITY RIGHTS ADVOCATES               Telephone: (408) 299-5900
                     2001 Center Street, Fourth Floor          Facsimile: (408) 292-7240
                8    Berkeley, California 94704
                     Telephone: (510) 665-8644                 Attorneys for Defendants
                9    Facsimile: (510) 665-8511
                     TTY:         (510) 665-8716
               10
                    Attorneys for Plaintiffs
               11
               12                               UNITED STATES DISTRICT COURT
               13               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
               14
               15 DAVID COLE, LEROY BENJAMIN,                   Case No. 5:16-cv-06594-LHK
                  ERASMO FLORES, JR., ROBERT
               16 PHILLIPS and BRANDON WILLIAMS,                JOINT NOTICE OF MOTION AND
                  on behalf of themselves and all others        MOTION FOR PRELIMINARY
               17 similarly situated,                           APPROVAL OF CLASS
                                                                SETTLEMENT; MEMORANDUM OF
               18                 Plaintiffs,                   POINTS AND AUTHORITIES
               19          v.                                   Judge: Hon. Lucy H. Koh
                                                                Date: December 6, 2018
               20 COUNTY OF SANTA CLARA, a public               Time: 1:30 p.m.
                  entity, COUNTY OF SANTA CLARA                 Trial Date: None Set
               21 DEPARTMENT OF CORRECTION, a
                  public entity under the control of the
               22 County of Santa Clara, the COUNTY OF
                  SANTA CLARA OFFICE OF THE
               23 SHERIFF, a public entity under the control
                  of the County of Santa Clara, and DOES 1
               24 to 20, inclusive,
               25                 Defendants.
               26
               27
               28
                                                                                  Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                        Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 2 of 24




                1                                               TABLE OF CONTENTS
                                                                                                                                                  Page
                2
                3 NOTICE OF MOTION AND MOTION ............................................................................... 1
                4 MEMORANDUM OF POINTS AND AUTHORITIES ....................................................... 1
                5 I.        INTRODUCTION ...................................................................................................... 1
                6 II.       BACKGROUND ........................................................................................................ 2
                7 III.      SUMMARY OF PROPOSED SETTLEMENT ......................................................... 4
                8           A.       Class Definition ............................................................................................... 4
                9           B.       Policies and Procedures ................................................................................... 4
               10                    1.        Intake Process ....................................................................................... 4
               11                    2.        Verification of Mobility Disability and Need for Reasonable
                                               Modifications........................................................................................ 5
               12
                                     3.        Issuance, Retention, Maintenance and Denial of Mobility
               13                              Device(s) .............................................................................................. 5
               14                    4.        Classification and Housing of Mobility-Disabled Inmates .................. 6
               15                    5.        Tracking Inmates with Mobility Disabilities ....................................... 6
               16                    6.        Programs and Services ......................................................................... 6
               17                    7.        Policy Review and Revisions ............................................................... 7
               18                    8.        ADA Coordinator ................................................................................. 7
               19                    9.        Training ................................................................................................ 8
               20                    10.       Facility Modifications and Adjustments .............................................. 8
               21                    11.       Self-Monitoring .................................................................................... 9
               22                    12.       Grievance and ADA Request System .................................................. 9
               23           C.       Monitoring ....................................................................................................... 9
               24                    1.        Monitoring by Plaintiffs ....................................................................... 9
               25                    2.        Monitoring by Neutral Operational and Architectural Monitors ....... 10
               26           D.       Term of Consent Decree ................................................................................ 10
               27           E.       Dispute Resolution and Reservation of Jurisdiction and Enforcement ......... 11
               28           F.       The Release of Claims and Dismissal of Actions ......................................... 11
                                                                   i                          Case No. 5:16-cv-06594-LHK
                        JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                 MEMORANDUM OF POINTS AND AUTHORITIES
                         Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 3 of 24




                1            G.       Attorneys’ Fees, Costs, and Expenses ........................................................... 11
                2 IV.        LEGAL ARGUMENT ............................................................................................. 12
                3            A.       Class Certification Has Already Been Granted and Remains
                                      Appropriate. ................................................................................................... 12
                4
                             B.       The Consent Decree Is Fair and Reasonable and Should Be Granted
                5                     Preliminary Approval. ................................................................................... 13
                6            C.       The Proposed Notice Satisfies Due Process and Should Be Approved. ....... 16
                7            D.       The Court Should Approve the Proposed Scheduling Order, Including
                                      Setting a Date for the Fairness Hearing......................................................... 17
                8
                    V.       CONCLUSION ........................................................................................................ 19
                9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                 ii                  Case No. 5:16-cv-06594-LHK
                         JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                  MEMORANDUM OF POINTS AND AUTHORITIES
                         Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 4 of 24




                1                                               TABLE OF AUTHORITIES
                2                                                                                                                           Page(s)
                3
                                                                                  Cases
                4
                     Class Plaintiffs v. City of Seattle,
                5           955 F.2d 1268 (9th Cir. 1992) .................................................................................. 13
                6 Hanlon v. Chrysler Corp.,
                         150 F.3d 1011 (9th Cir. 1998) ............................................................................ 13, 14
                7
                  In re Celera Corp. Sec. Litig.,
                8        No. 5:10-cv-02604-EJD, 2015 WL 1482303 (N.D. Cal. Mar. 31, 2015) ................ 13
                9 In re Google Referrer Header Privacy Litig.,
                         87 F. Supp. 3d 1122 (N.D. Cal. 2015), aff’d, 869 F.3d 737 (9th Cir. 2017) ............ 13
               10
                  In re High-Tech Employee Antitrust Litig.,
               11        No. 11-CV-2509-LHK, 2013 WL 6328811 (N.D. Cal. Oct. 30, 2013) ................... 14
               12 In re Syncor ERISA Litig.,
                         516 F.3d 1095 (9th Cir. 2008) .................................................................................. 13
               13
                  In re: Volkswagen “Clean Diesel” Mktg, Sales Practices, and Prod. Liab. Litig.,
               14        No. 2672 CRB (JSC), 2016 WL 6091259 (N.D. Cal. Oct. 18, 2016) ...................... 14
               15 Lane v. Facebook, Inc.,
                         696 F.3d 811 (9th Cir. 2012) .............................................................................. 13, 16
               16
                  Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco,
               17        688 F.2d 615 (9th Cir. 1982) .................................................................................... 17
               18 Rodriguez v. West Publ’g Corp.
                        563 F.3d 948 (9th Cir. 2009) .................................................................................... 16
               19
                  Ruch v. AM Retail Grp., Inc.,
               20       No. 14-CV-05352-MEJ, 2016 WL 1161453 (N.D. Cal. Mar. 24, 2016) ................. 14
               21 Spann v. J.C. Penney Corp.,
                        314 F.R.D. 312 (C.D. Cal. 2016) .............................................................................. 17
               22
                  Tadepalli v. Uber Techs., Inc.,
               23       No. 15-CV-04348-MEJ, 2015 WL 9196054 (N.D. Cal. Dec. 17, 2015) ................. 14
               24 Van Bronkhorst v. Safeco Corp.,
                        529 F.2d 943 (9th Cir. 1976) .................................................................................... 13
               25
               26                                                               Statutes
               27 28 U.S.C. § 1715(b) ............................................................................................................. 18
               28 29 U.S.C. § 794...................................................................................................................... 3
                                                                                iii                                   Case No. 5:16-cv-06594-LHK
                        JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                 MEMORANDUM OF POINTS AND AUTHORITIES
                        Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 5 of 24




                1 42 U.S.C. § 12101.................................................................................................................. 3
                2 California Government Code § 11135............................................................................... 3, 8
                3
                                                                                 Rules
                4
                    Fed. R. Civ. P. 23 .......................................................................................................... passim
                5
                6                                                          Miscellaneous
                7 Newberg on Class Actions, § 13.15 (5th ed. 2016) ............................................................. 13
                8
                9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                               iv                   Case No. 5:16-cv-06594-LHK
                        JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                 MEMORANDUM OF POINTS AND AUTHORITIES
                        Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 6 of 24




                1                            NOTICE OF MOTION AND MOTION
                2           PLEASE TAKE NOTICE THAT on December 6, 2018 or as soon thereafter as the
                3 matter may be heard, Plaintiffs David Cole, Leroy Benjamin, Erasmo Flores, Jr., Robert
                4 Phillips, and Brandon Williams (“Plaintiffs”) and Defendants County of Santa Clara
                5 (“Defendant” erroneously sued herein as County of Santa Clara Department of Correction,
                6 and the County of Santa Clara Office of the Sheriff) will and hereby do jointly move the
                7 Court for entry of an Order: (1) granting preliminary approval of the proposed class
                8 settlement agreement (“the Consent Decree”) submitted herewith as Exhibit 1 to the
                9 Declaration of Lisa Ells in Support of Joint Motion for Preliminary Approval of Class
               10 Settlement (“Ells Decl.”); (2) approving the manner and form of giving notice of the
               11 settlement to the class members; (3) scheduling deadlines for objections; and
               12 (4) scheduling a fairness hearing regarding final approval of the settlement.
               13           In support of this motion, the parties state that the Consent Decree: (1) represents a
               14 comprehensive settlement of the issues raised in the above-captioned case; (2) offers a fair
               15 and equitable result to those affected by it; and (3) will result in significant long-term
               16 benefits both for individuals who are members of the class and for Defendant.
               17           The motion is based upon this Notice of Motion and Motion; the accompanying
               18 Memorandum of Points and Authorities; the attached declaration and exhibits; all
               19 pleadings and papers on file in this action; and any oral argument this Court permits.
               20           Rule 23 of the Federal Rules of Civil Procedure does not require a hearing on a
               21 motion seeking preliminary approval of a class action settlement and the parties agree to
               22 forgo a hearing unless the Court concludes that a hearing is necessary.
               23                     MEMORANDUM OF POINTS AND AUTHORITIES
               24 I.        INTRODUCTION
               25       The proposed settlement (the “Consent Decree”) 1 provides injunctive relief to the
               26
               27   1
                   The Consent Decree is attached as Exhibit 1 to the Declaration of Lisa Ells in Support of
               28 Joint Motion for Preliminary Approval of Settlement (“Ells Decl.”).
                                                               1                      Case No. 5:16-cv-06594-LHK
                        JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                 MEMORANDUM OF POINTS AND AUTHORITIES
                        Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 7 of 24




                1 certified class of all inmates with mobility disabilities who are now, or will be in the
                2 future, incarcerated at the Santa Clara County Jails, while eliminating the risk of
                3 duplicative litigation. The Consent Decree requires the County of Santa Clara (the
                4 “County”) to modify its policies, procedures, and facilities to accommodate the needs of
                5 inmates with mobility disabilities. It includes effective mechanisms for reporting,
                6 monitoring, and dispute resolution. Plaintiffs will monitor the County’s compliance
                7 throughout the Term of the Consent Decree, which will terminate, unless the parties jointly
                8 agree to extend, twelve (12) months after the certificate of occupancy has been issued for
                9 the County’s planned New Jail2 and the County has begun placement of inmates in the
               10 New Jail.
               11           The parties agreed upon the Consent Decree after extensive arm’s-length
               12 negotiations over several years, including eleven (11) formal mediation sessions under the
               13 supervision of Honorable Magistrate Judge Nathanael Cousins, two additional mediation
               14 sessions before Mr. Martin Quinn of JAMS, and numerous in-person and telephonic
               15 negotiations among counsel.
               16           The proposed Consent Decree is fair, adequate, and reasonable, and is the product
               17 of serious, informed, and non-collusive negotiations between experienced and
               18 knowledgeable counsel. It satisfies all the criteria for preliminary approval under Rule 23
               19 of the Federal Rules of Civil Procedure. Additionally, the parties’ proposed notice and
               20 schedule for a fairness hearing will allow class members an adequate opportunity to review
               21 and comment on the Consent Decree and is consistent with the parties’ desire for prompt
               22 implementation of the Consent Decree. Accordingly, the parties ask that the Court:
               23 (i) preliminarily approve the Consent Decree; (ii) approve the proposed form of the class
               24 notice and distribution plan; and (iii) set a fairness hearing.
               25 II.       BACKGROUND
               26           Plaintiffs, on behalf of themselves and all others similarly situated, filed this action
               27
                    2
                   Unless defined herein, all capitalized terms have the definition given to them in the
               28 Consent Decree.
                                                                2                       Case No. 5:16-cv-06594-LHK
                        JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                 MEMORANDUM OF POINTS AND AUTHORITIES
                      Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 8 of 24




                1 on November 14, 2016, alleging claims for injunctive and declaratory relief under the
                2 Americans with Disabilities Act (42 U.S.C. § 12101, et seq.) (“ADA”); Section 504 of the
                3 Rehabilitation Act of 1973 (29 U.S.C. § 794, et seq.) (“Rehabilitation Act”); and California
                4 Government Code § 11135, et seq. (ECF No. 1.) Prior to the initiation of this lawsuit, the
                5 parties engaged in extensive formal negotiations for approximately 18 months in an
                6 ultimately unsuccessful effort to resolve the issues without litigation. After filing of the
                7 complaint, the parties continued settlement efforts through the Court’s General Order 56
                8 process, which governs suits, including this one, alleging claims under the ADA. General
                9 Order 56 also stays all discovery and motion practice through conclusion of the Order’s
               10 mandatory settlement process, absent relief via administrative motion.
               11         The parties jointly filed an administrative motion for relief from General Order 56
               12 on January 23, 2018, in order to permit filing of the parties’ joint stipulated motion for
               13 class certification pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil
               14 Procedure, which the Court granted on February 6, 2018. (ECF No. 38.) In granting the
               15 parties’ motion, the Court certified a class consisting of “All individuals with mobility
               16 disabilities who are now, or will be in the future, incarcerated in the Santa Clara County
               17 Jails, which consist of three facilities: (1) the Santa Clara County Main Jail Complex
               18 (‘Main Jail’), consisting of Main Jail North and Main Jail South, in San Jose, California;
               19 (2) facilities for male inmates at the Elmwood Correctional Complex in Milpitas,
               20 California (‘Elmwood’); and (3) the Elmwood Complex Women’s Facility in Milpitas,
               21 California.”
               22         As part of the General Order 56 process, the parties completed early site tours of the
               23 County Jails and participated in extensive good-faith settlement negotiations, commencing
               24 in August 2017, under the supervision of the Honorable Magistrate Judge Nathanael
               25 Cousins. In total, the parties conducted eleven (11) settlement conferences before
               26 Magistrate Judge Cousins, and multiple face-to-face and telephonic negotiation meetings.
               27 The parties further participated in two additional in-person mediations before Mr. Martin
               28 Quinn of JAMS to resolve the issues of attorney’s fees and costs, including for work
                                                               3                        Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                        Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 9 of 24




                1 performed to date and for work required to implement and monitor the Consent Decree.
                2 These negotiations were time- and resource-intensive for both parties, but were necessary
                3 to the parties’ ultimately successful resolution of this action.
                4 III.      SUMMARY OF PROPOSED SETTLEMENT
                5           The Consent Decree, attached in full as Exhibit 1 to the Declaration of Lisa Ells,
                6 covers the following negotiated and agreed-upon terms:3
                7           A.     Class Definition
                8           The parties define the “Plaintiff Class” for purposes of the Consent Decree as “all
                9 individuals with a Mobility Disability who are now, or will be in the future, for the Term
               10 of this Consent Decree incarcerated in the County Jails.” See Ells Decl. Ex. 1 (“Consent
               11 Decree”) § II(S). The Consent Decree further defines the term “Mobility Disability” as
               12 “an impairment that affects an inmate’s ability to move physically and which substantially
               13 limits the inmate’s ability to perform one or more major life activities, including but not
               14 limited to standing, lifting, stooping, and/or ambulating.” Consent Decree § II(R). This
               15 definition does not expand the class membership or legal claims that this Court has
               16 previously certified.
               17           B.     Policies and Procedures
               18                  1.     Intake Process
               19           Under the Consent Decree, the County will require, as part of the County Jails’
               20 intake process, that a licensed registered nurse or medical provider: (1) screens each
               21 inmate for a Mobility Disability using an agreed-upon screening tool; (2) provides
               22 reasonable modifications that are necessary and available and/or Mobility Devices to the
               23 inmate, subject to some limitations; (3) documents the results of the screening in the ADA
               24 Tracking System; and (4) informs inmates of their right to request a physical examination
               25
                    3
               26   This summary of the proposed terms of the settlement is qualified in its entirety by the
                  references to the terms provisions in the proposed Consent Decree (which includes a
               27 Remedial Plan). In the event of any inconsistencies between the terms and provisions of
                  the Consent Decree and the summary set forth herein, the terms and provisions of the
               28 Consent Decree shall govern.
                                                                 4                      Case No. 5:16-cv-06594-LHK
                        JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                 MEMORANDUM OF POINTS AND AUTHORITIES
                      Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 10 of 24




                1 by a Medical Provider to the extent that the inmate disagrees with the results of his
                2 screening and/or reasonable modifications provided. Consent Decree, Ex. A (“Remedial
                3 Plan”) § II.
                4                 2.     Verification of Mobility Disability and Need for Reasonable
                                         Modifications
                5
                6         Pursuant to the Consent Decree, the ADA Unit will review and document whether
                7 an inmate has a Mobility Disability and/or what reasonable modifications or Mobility
                8 Devices are necessary within seven (7) days of a triggering event, which are outlined in the
                9 Remedial Plan. Remedial Plan § III(D). In some cases, the ADA Unit may refer the
               10 inmate to a Medical Provider, who shall also review and document whether an inmate has
               11 a Mobility Disability and requires a reasonable modification or Mobility Device. Id.
               12 § III(E). The County will generally issue County-owned Mobility Devices, though in
               13 some instances the inmate may keep his/her Personal Mobility Device, subject to a safety
               14 inspection. Id. § III(A)-(C).
               15                 3.     Issuance, Retention, Maintenance and Denial of Mobility
                                         Device(s)
               16
               17         The County agrees to maintain a reasonable supply of Standard Mobility Devices
               18 and to inspect them on a quarterly basis. Remedial Plan § IV(B). Motorized Mobility
               19 Devices are generally prohibited in the Jails, but may be issued in exceptional
               20 circumstances. Id. § IV(C). Mobility Devices shall generally be issued within four (4)
               21 hours of request, absent extenuating circumstances. Id. § IV(C). The County will provide
               22 the inmate with a temporary reasonable modification to the extent necessary. Id.
               23 § IV(C)(2). The County also generally agrees to maintain, repair or replace an inmate’s
               24 Mobility Device if necessary. Id. § IV(E). The County shall permit inmates to keep a
               25 Mobility Device unless a Captain or Watch Commander determines and documents, based
               26 on a Safety-Security Assessment, that a Mobility Device constitutes an immediate risk of
               27 bodily harm to inmates or staff, or threatens the security of the Jail facility, in which case
               28 the County will reevaluate the inmate on an ongoing basis to determine when they may
                                                               5                      Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 11 of 24




                1 safely possess the Mobility Device. Id. § IV(F).
                2                4.      Classification and Housing of Mobility-Disabled Inmates
                3         The County further agrees to house inmates identified as having a Mobility
                4 Disability in housing that is consistent with their security classification and their
                5 accessibility needs. Remedial Plan § V. The need for a Mobility Device in a housing unit
                6 shall not be a basis for assignment to the infirmary, a medical unit, or a mental health
                7 housing unit. Id. §V(B). Whether an inmate has a Mobility Disability and/or requires
                8 reasonable modifications for his or her disability (including the provision of Mobility
                9 Devices) shall not be a factor in determining an inmate’s security classification. Id.
               10 § V(C).
               11                5.      Tracking Inmates with Mobility Disabilities
               12         The County agrees to implement an ADA Tracking System to document and share
               13 internally information regarding inmates with a Mobility Disability. Remedial Plan
               14 § VI(A). The ADA Tracking System shall identify and track all inmates with a Mobility
               15 Disability. Id. § VI(B). It will also track all programs, services, and reasonable modifica-
               16 tions offered to an inmate with a Mobility Disability throughout his/her incarceration. Id.
               17 § VI(C). The County will designate and train staff who shall be responsible for using the
               18 ADA Tracking System. Id. §§ VI(D), (I). The County shall, at least once a week, provide
               19 housing unit, education, and program office staff with a written report listing all inmates
               20 with a Mobility Disability in the relevant unit or program, as well as those inmates needing
               21 reasonable modifications for a Mobility Disability, and will also inform appropriate staff
               22 in writing whenever an inmate with a Mobility Disability is assigned to the unit or
               23 program. Id. § VI(H).
               24                6.      Programs and Services
               25         The County agrees to ensure that inmates with a Mobility Disability have equal
               26 access to all inmate programs and services for which an inmate would be eligible but for
               27 his or her Mobility Disability on a space-available basis, consistent with the inmate’s
               28 security classification. Remedial Plan § VII(B). The County agrees to provide reasonable
                                                               6                      Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 12 of 24




                1 modifications to allow the participation of an inmate with a Mobility Disability, subject to
                2 some limitations. Id. § VII(C)-(F). In order to address program accessibility, the County
                3 agrees to provide programming and services in the areas designated in the Construction
                4 Plan until the portions of the Construction Plan providing accessibility to programs and
                5 services are completed. Id. § VII(G)(2). As an alternative to providing programming and
                6 services in areas designated in the Construction Plan, the County may utilize nonstructural
                7 methods to provide accessibility to programs and services, as well as other interim
                8 measures. Id. § VII(G)(3)-(5). If an inmate with a Mobility Disability requires transporta-
                9 tion in a vehicle—e.g., to court or a medical appointment at an outside facility—the
               10 vehicle used to transport the inmate must be ADA Accessible. Id. § VII(H). The County
               11 shall maintain ADA Accessible facilities in operable working condition. Id. § VII (G)(6).
               12                7.     Policy Review and Revisions
               13         The County agrees to review and revise as needed all policies, procedures, Post
               14 Orders, and forms, including those for Adult Custody Health Services, and the Inmate
               15 Orientation book, consistent with the provisions in the Remedial Plan and shall train
               16 relevant Staff on new or revised policies. Remedial Plan § VIII. Plaintiffs’ Counsel shall
               17 be provided the opportunity to comment on these documents. Id. § VII(B).
               18                8.     ADA Coordinator
               19         The County has appointed a full-time ADA Coordinator, a lieutenant who reports
               20 directly to the Assistant Sheriff and who oversees all issues related to inmates with a
               21 Mobility Disability. Remedial Plan § IX(A). As soon as practicable, but no more than
               22 ninety (90) days after an inmate has been identified as having a Mobility Disability, the
               23 ADA Coordinator and/or her or his staff will personally meet with each new inmate
               24 housed in the Jail who is identified as having a Mobility Disability and shall continue to
               25 meet with the inmate at least once every six (6) months until the inmate is released. Id.
               26 § IX(C). The ADA Coordinator is charged with facilitating ADA Mobility Disability-
               27 related training to Custody Staff and Adult Custody Health Services Staff, and with
               28 monitoring programs and work assignments to ensure meaningful access for all inmates
                                                            7                      Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 13 of 24




                1 with a Mobility Disability. Id. § IX(D).
                2                 9.    Training
                3         Within six (6) months of the finalization of the revised policies and procedures, the
                4 Parties will select a mutually agreed upon trainer to develop a curriculum and train
                5 Custody and Adult Custody Health Services Staff on the revised policies and procedures.
                6 Remedial Plan § X(B)(1). The trainer shall train 90 percent of Custody and Custody
                7 Health Services Staff within nine months of the trainer’s preparedness to conduct the
                8 training and shall prioritize critical staff, such as the ADA Coordinator, ADA Unit, Intake
                9 Staff, and Medical Providers shall be prioritized for training during the first three months.
               10 Id. § X(B)(2)
               11         The County agrees to provide eight hours of ADA training to all DOC Academy
               12 classes. Id. § X(C)(1). After completion of the training, the County will provide a biennial
               13 training by a mutually agreed upon trainer to train Custody and Adult Custody Health
               14 Services Staff. Id. § X(C)(2). The County may engage a consultant to provide one 24-
               15 hour Train the Trainer (“T4T”) ADA training to prepare the County to take over the
               16 responsibility of providing ongoing ADA training and the responsibility of providing
               17 biennial refresher training. Id. § X(D). The appropriate length, format, and method of the
               18 training for Staff, including different types of Staff, will be developed in consultation with
               19 Plaintiffs’ counsel. Id. § X(E). Plaintiffs’ Counsel shall have the right to comment on all
               20 the above-listed training modules in advance of their roll-out and to observe any of the
               21 aforementioned trainings upon request. Id.
               22                 10.   Facility Modifications and Adjustments
               23         The County agrees to make specific locations and fixtures of the County Jails,
               24 including the Main Jail, Elmwood, and Elmwood Women’s facilities, ADA Accessible as
               25 outlined in detail in Section XI of the Remedial Plan. The County intends to build a new
               26 jail, which will be constructed in accordance with all applicable construction requirements
               27 under the ADA, Rehabilitation Act, and California Government Code Section 11135.
               28 Remedial Plan § XI(B). If the County determines it will not build the new jail, the parties
                                                             8                         Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 14 of 24




                1 will meet and confer within thirty (30) days of such determination to discuss any additional
                2 construction that may be necessary at the County Jails to meet the needs of inmates with
                3 Mobility Disabilities. Id. § XI(A)(2).
                4                11.    Self-Monitoring
                5         The County agrees to develop a Monitoring Plan to ensure effective internal
                6 oversight and accountability procedures to comply with the non-construction related
                7 portions of this Consent Decree and Plaintiffs’ Counsel will be provided the opportunity to
                8 comment on the internal Monitoring Plan. Remedial Plan, § XII(A). The County will
                9 develop a construction schedule for the Construction Plan and Plaintiffs’ Counsel will be
               10 provided with an opportunity to comment on the plan. Id. § XII(B).
               11                12.    Grievance and ADA Request System
               12         The County agrees to provide and maintain an inmate grievance system that
               13 provides for prompt and equitable resolution of complaints by inmates with a Mobility
               14 Disability alleging disability-related violations. Remedial Plan § XIII(B)(1). The County
               15 will also provide and maintain a readily available mechanism for inmates to make a
               16 request for reasonable modifications independent of the grievance system (“ADA
               17 Request”). Id. § XIII(A)(1). The County agrees to conduct an expedited review of urgent
               18 ADA Requests and grievances that, if true, would subject the inmate to a substantial risk of
               19 injury or other harm. Id. § XIII(C).
               20         C.     Monitoring
               21                1.     Monitoring by Plaintiffs
               22         The County will permit Plaintiffs’ Counsel reasonable access to tour the Jail
               23 facilities, interview staff and inmates, and observe practices related to the County’s
               24 compliance with the provisions of the Consent Decree. Consent Decree § V(A)(1)(a).
               25 Plaintiffs’ Counsel’s tours will not exceed more than three (3) tours annually and
               26 Plaintiffs’ Counsel will provide Defendants with a written report after each tour. Id.
               27 § V(A)(1)(b)-(c).
               28         Throughout the term of the settlement, the County shall provide Plaintiffs’ Counsel
                                                                 9                      Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 15 of 24




                1 with access to records, reports, and documents that the parties agree are necessary to
                2 evaluate the County’s ongoing compliance with the Remedial Plan. Id. § V(A)(2). The
                3 County will also provide to Plaintiffs’ Counsel monthly reporting from the ADA Tracking
                4 System, triannual reporting of all ADA-related grievances, and triannual reporting of all
                5 ADA-related Inmate Request Forms. Id. § V(A)(3).
                6                2.       Monitoring by Neutral Operational and Architectural Monitors
                7         The parties will jointly agree upon an Operational Monitor, who will monitor the
                8 County’s compliance with the operational aspects of the Remedial Plan for the Term of the
                9 Consent Decree. Consent Decree § V(B)(1)-(3). The Operational Monitor will conduct
               10 two tours within the first year of the Execution Date of the Consent Decree and thereafter
               11 conduct biannual tours and program reviews, except that the Operational Monitor may
               12 conduct up to three tours of the New Jail, when it is built. Id. §§ V(B)(4), (8). Following
               13 each tour, the Operational Monitor will prepare a written report for review and comment.
               14 Id. § V(B)(6)-(7). Plaintiffs’ Counsel may accompany the Operational Monitor on these
               15 tours. Id. § V(B)(4).
               16         The parties will jointly agree upon an Architectural Monitor who will monitor the
               17 County’s compliance with the physical access portion of the Remedial Plan in the context
               18 of construction and/or alterations to the Jails for the duration of the Term of the Consent
               19 Decree. Id. § V(C)(1)-(3). The Architectural Monitor will conduct periodic site visits to
               20 review completed architectural projects, including the New Jail, and will produce a written
               21 report for review and comment after each visit. Id. § V(C)(8)-(9). Plaintiffs’ Counsel may
               22 accompany the Architectural Monitor on these visits. Id. § V(C)(8).
               23         D.     Term of Consent Decree
               24         The Parties agree that this Consent Decree, and all of its terms, will expire, and will
               25 no longer be enforced or enforceable in any court, twelve (12) months after the certificate
               26 of occupancy for the New Jail has been issued. Consent Decree § VIII(A). Defendants
               27 have agreed to not seek to terminate the Consent Decree before the completion of the Term
               28 and Plaintiffs have agreed not to seek to extend the Term. Id. § VIII(B). The Term shall
                                                                10                      Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 16 of 24




                1 not be extended unless both parties jointly agree that ongoing violations remain at the end
                2 of the Term and that extension of the Term is the most efficient means to address such
                3 violations. Id. § VIII(C).
                4         E.     Dispute Resolution and Reservation of Jurisdiction and Enforcement
                5         The parties have agreed to a detailed dispute resolution process that requires the
                6 parties to meet and confer in good faith to attempt to resolve disputes and allows for the
                7 involvement of experts and a mediation before Magistrate Judge Cousins, if necessary.
                8 Consent Decree § VII. If the dispute cannot be resolved through the meet and confer
                9 process and/or the mediation process, the parties agree that remaining disputes will heard
               10 and decided by Magistrate Judge Cousins, subject to the provisions of Federal Rule of
               11 Civil Procedure 72, and that any relief arising from such disputes is bounded by and
               12 subject to the limitations and terms of the Consent Decree. Id. §§ VII(B), IX(B). The
               13 Consent Decree provides for an expedited dispute resolution process in case of an
               14 emergency that poses an immediate and significant threat to the health and safety of
               15 inmates and also provides for an expedited process during the last nine (9) months of the
               16 Term. Id. § VII(C)-(D). Enforcement of the proposed Consent Decree will be subject to
               17 the continuing jurisdiction of this Court throughout the Term of the Consent Decree. Id.
               18 § IX(A).
               19         F.     The Release of Claims and Dismissal of Actions
               20         In exchange for the injunctive relief proposed in the Consent Decree, Plaintiffs have
               21 agreed to release any and all injunctive and declaratory relief claims raised in the action, or
               22 that could have been raised in the action, relating to inmates with Mobility Disabilities.
               23 Consent Decree § X. However, the release does not apply to claims relating to
               24 enforcement of the Consent Decree. Id. Additionally, nothing in the Consent Decree
               25 releases any damages claims to which the Plaintiffs or other individual members of the
               26 Plaintiff class may be entitled. Id.
               27         G.     Attorneys’ Fees, Costs, and Expenses
               28         The County has agreed to pay Plaintiffs’ Counsel a fixed sum of $1 million to cover
                                                               11                      Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                      Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 17 of 24




                1 and fully resolve any and all of Plaintiffs’ and Plaintiffs’ Counsels’ claims against the
                2 County for attorney’s fees and costs incurred or attributable to any and all work from any
                3 time prior to the filing of this action, up through and including the Effective Date of the
                4 Consent Decree. Consent Decree § VI(A). This amount is less than Class Counsel’s
                5 lodestar, which included over 2800 hours of work, and includes payment of $12,894.23 in
                6 costs and expenses. The County has also agreed to pay a fixed sum of $2.2 million to
                7 cover and fully resolve any and all of Plaintiffs’ and Plaintiffs’ Counsels’ claims against
                8 the County for attorney’s fees and costs incurred or attributable to any and all work
                9 performed by anyone from the Effective Date of this Consent Decree up through and
               10 including the end of the Term of the Consent Decree. Id. § VI(B).
               11 IV.      LEGAL ARGUMENT
               12          A.     Class Certification Has Already Been Granted and Remains
                                  Appropriate.
               13
               14          On February 6, 2018, the Court found the requirements of Rules 23(a) and 23(b)(2)
               15 satisfied and certified a class consisting of “All individuals with mobility disabilities who
               16 are now, or will be in the future, incarcerated in the Santa Clara County Jails, which
               17 consist of three facilities: (1) the Santa Clara County Main Jail Complex (“Main Jail”),
               18 consisting of Main Jail North and Main Jail South, in San Jose, California; (2) facilities for
               19 male inmates at the Elmwood Correctional Complex in Milpitas, California (“Elmwood”);
               20 and (3) the Elmwood Complex Women’s Facility in Milpitas, California.” (ECF No. 38.)
               21          The class definition set forth in the Consent Decree has not changed in any way that
               22 would impact the satisfaction of the Rule 23(a) and 23(b)(2) requirements. The Consent
               23 Decree defines the Plaintiff Class as the class of “all individuals with a Mobility Disability
               24 who are now, or will be in the future, for the Term of this Consent Decree incarcerated in
               25 the County Jails.” Consent Decree § II(S). The Consent Decree further defines the term
               26 “Mobility Disability” as “an impairment that affects an inmate’s ability to move physically
               27 and which substantially limits the inmate’s ability to perform one or more major life
               28 activities, including but not limited to standing, lifting, stooping, and/or ambulating.”
                                                                  12                        Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                      Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 18 of 24




                1 Consent Decree § II(R). This definition does not expand the class membership or legal
                2 claims that this Court has previously certified.
                3         The Class continues to meet the requirements of numerosity, commonality,
                4 typicality, and adequacy of representation. The Class is still comprised of thousands of
                5 inmates with mobility disabilities who, like the Named Plaintiffs, have been similarly
                6 subjected to the same conditions and who seek declaratory and injunctive relief consisting
                7 of systemic improvements in the County Jails’ programs and facilities.
                8         B.      The Consent Decree Is Fair and Reasonable and Should Be Granted
                                  Preliminary Approval.
                9
               10         Federal Rule of Civil Procedure 23(e) conditions the settlement of any class action
               11 on court approval. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir. 1998). The
               12 Ninth Circuit recognizes the “overriding public interest in settling and quieting litigation
               13 … particularly … in class action suits ….” Van Bronkhorst v. Safeco Corp., 529 F.2d 943,
               14 950 (9th Cir. 1976); Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir.
               15 1992); see also In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (“There is a
               16 strong judicial policy that favors settlements, particularly where complex class action
               17 litigation is concerned.”). A court may probe the parties’ consensual agreement only “to
               18 ensure that it is ‘fair, adequate, and free from collusion.’” Lane v. Facebook, Inc., 696 F.3d
               19 811, 819 (9th Cir. 2012) (quoting Hanlon, 150 F.3d at 1027); see Fed. R. Civ. P. 23(e)(2)
               20 (the court may approve settlement “only after a hearing and on finding that it is fair,
               21 reasonable, and adequate.”).
               22         At the preliminary approval stage, the Court need only find that the proposed
               23 settlement is within the range of reasonableness such that it is appropriate to disseminate
               24 notice to the class and schedule a fairness hearing. See Newberg on Class Actions, § 13.15
               25 (5th ed. 2016) (“Newberg”); In re Google Referrer Header Privacy Litig., 87 F. Supp. 3d
               26 1122, 1133 (N.D. Cal. 2015), aff’d, 869 F.3d 737 (9th Cir. 2017); In re Celera Corp. Sec.
               27 Litig., No. 5:10-cv-02604-EJD, 2015 WL 1482303, at *3 (N.D. Cal. Mar. 31, 2015). “At
               28 this point, the court’s role is to determine whether the settlement terms fall within a
                                                                 13                       Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 19 of 24




                1 reasonable range of possible settlements, with ‘proper deference to the private consensual
                2 decision of the parties’ to reach an agreement rather than to continue litigating.” Tadepalli
                3 v. Uber Techs., Inc., No. 15-CV-04348-MEJ, 2015 WL 9196054, at *8 (N.D. Cal. Dec. 17,
                4 2015) (quoting Hanlon, 150 F.3d at 1027).
                5         To determine whether an agreement is fundamentally fair, adequate, and
                6 reasonable, the Court may preview the factors that ultimately inform final approval:
                7 (1) the strength of plaintiff's case; (2) the risk, expense, complexity, and likely duration of
                8 further litigation; (3) the risk of maintaining class action status throughout the trial; (4) the
                9 amount offered in settlement; (5) the extent of discovery completed, and the stage of the
               10 proceedings; (6) the experience and views of counsel; (7) the presence of a governmental
               11 participant; and (8) the reaction of the class members to the proposed settlement.
               12 Tadepalli, 2015 WL 9196054 at *11. Nevertheless, where a settlement is the product of
               13 arms-length negotiations conducted by experienced class counsel, the Court begins its
               14 analysis with a presumption that the settlement is fair and reasonable. See 5 Newberg
               15 § 13.45; In re: Volkswagen “Clean Diesel” Mktg, Sales Practices, and Prod. Liab. Litig.,
               16 No. 2672 CRB (JSC), 2016 WL 6091259, at *10 (N.D. Cal. Oct. 18, 2016); In re High-
               17 Tech Employee Antitrust Litig., No. 11-CV-2509-LHK, 2013 WL 6328811, at *1 (N.D.
               18 Cal. Oct. 30, 2013); Tadepalli, 2015 WL 9196054 *9. Courts have further found an
               19 absence of collusion when settlement negotiations are conducted by a third-party mediator.
               20 Ruch v. AM Retail Grp., Inc., No. 14-CV-05352-MEJ, 2016 WL 1161453, at *11 (N.D.
               21 Cal. Mar. 24, 2016). Thus, at this stage, so long as the settlement falls into the range of
               22 possible approval—giving deference to the result of the parties’ arms-length negotiations
               23 and the judgment of experienced counsel following sufficient investigation—the
               24 presumption applies and the settlement should be preliminarily approved.
               25         Here, the Consent Decree is fundamentally fair, adequate, and reasonable. The
               26 parties reached the Consent Decree after eleven (11) formal settlement conference sessions
               27 under the supervision of the Honorable Nathanael Cousins, two (2) formal mediations
               28 sessions before Mr. Martin Quinn of JAMS, and numerous in-person and telephonic
                                                            14                     Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 20 of 24




                1 negotiations between counsel. Class Counsel collectively have extensive expertise in
                2 complex civil litigation, in class action cases, and in litigation regarding the rights of
                3 persons with disabilities and conditions of detention. See ECF No. 35-2 (Declaration of
                4 Lisa Ells In Support of Joint Motion for Class Certification) ¶ 9. They have investigated
                5 the factual and legal issues raised in this action and diligently negotiated Plaintiffs’ claims
                6 for close to three and a half years. Declaration of Lisa Ells In Support of Preliminary
                7 Approval of Class Settlement (“Ells Decl.”) ¶ 3. Counsel for the County also possesses
                8 substantial experience defending their client against class actions. Counsel on both sides
                9 view this agreement as a successful compromise that will resolve class members’ claims in
               10 a fair and efficient manner. Id. Thus, the fact that qualified, well-informed counsel
               11 endorse the Consent Decree as being fair, reasonable, and adequate weighs in favor of
               12 preliminary approval. That the Parties negotiated an agreement on the injunctive relief for
               13 the benefit of the certified class, while leaving determination of Plaintiffs’ claims for
               14 attorney’s fees and costs for later negotiation, further demonstrates the absence of any
               15 collusion.
               16         Further, the significant benefits that the class will enjoy under the Consent Decree,
               17 considered in light of the risks of litigation, support preliminary approval. Under the
               18 Consent Decree, the County will modify its policies and its facilities to ensure that inmates
               19 with a Mobility Disability are identified and tracked, provided reasonable modifications
               20 like Mobility Devices, housed in accessible units, and have equal access to programs and
               21 services. The County will further appoint a full-time ADA Coordinator to oversee all
               22 issues related to inmates with a Mobility Disability, and will train County staff on the
               23 Americans with Disabilities Act. The County will also create a grievance and request
               24 system so that inmates with a Mobility Disability can expeditiously request reasonable
               25 modifications. Class Counsel are confident that these measures required by the Consent
               26 Decree are sufficient to provide for a Jail system that, when viewed in its entirety, will be
               27 readily accessible to persons with mobility impairments. Ells Decl. ¶ 3.
               28         Thus, the proposed Consent Decree will provide injunctive relief that is reasonably
                                                             15                        Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                      Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 21 of 24




                1 calculated to effectuate the modifications necessary to make the County’s Jails accessible
                2 to persons with mobility disabilities. This is an excellent result for the class, and it is
                3 unlikely that this Court would order greater relief. In contrast, additional litigation would
                4 involve uncertainty and delay for all parties. Ells Decl. ¶ 3. The extensive factual issues
                5 and novel legal issues in the case would involve extensive resources at trial, including the
                6 use of experts. Both parties agree that the litigation risks presented by this case are
                7 significant. Here, proceeding to trial, along with possible appeals, could delay resolution
                8 of this matter by several years. Given the importance of the accessibility of the County’s
                9 Jails to class members’ lives, the difference between the possibly long delay involved in
               10 continued litigation and the immediate improvements promised by the Consent Decree is
               11 an important consideration. The risks of continued litigation therefore weigh in favor of
               12 preliminary approval.
               13         C.      The Proposed Notice Satisfies Due Process and Should Be Approved.
               14         Notice provided under Rule 23(e) must “generally describe[ ] the terms of the
               15 settlement in sufficient detail to alert those with adverse viewpoints to investigate and to
               16 come forward and be heard.” Lane, 696 F.3d at 826 (quoting Rodriguez v. West Publ’g
               17 Corp., 563 F.3d 948, 962 (9th Cir. 2009)).
               18         The notice standard is satisfied here. First, the proposed notice informs members of
               19 the class of the relevant aspects of the litigation and the settlement, including: (i) a brief
               20 statement of this action, the settlement embodied and the claims released by the class;
               21 (ii) the date and time of the hearing on final approval; (iii) the deadline and process for
               22 submitting objections to the proposed Consent Decree; and (iv) the web page and mailing
               23 addresses that may be used to obtain a copy of the Consent Decree. (See Ells Decl.¶ 2,
               24 Ex. 1 (Consent Decree), Exhibit B (Proposed Notice).)
               25         Additionally, the parties have agreed to the following distribution plan, as set forth
               26 in the Consent Decree at Section IV(C):
               27                 1,     Within twenty-one (21) days after the Court has issued
                                         the Preliminary Approval Order, the County will cause
               28                        notice of the settlement to be posted for thirty (30)
                                                                   16                       Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 22 of 24




                1                       consecutive days in the following locations: (1) all
                                        intake, housing, and programming units of the Jails and
                2                       (2) on the television-notification system inside the Jails.
                3                2.     Within twenty-one (21) days after the Court has issued
                                        the Preliminary Approval Order, Plaintiffs’ Counsel
                4                       shall post notice of the settlement on their website for
                                        thirty (30) days.
                5
                                 3.     All postings will be in accessible formats, and the
                6                       parties will provide alternate format copies of the notice
                                        upon request.
                7
                8         The parties have developed this proposed distribution plan taking into account the
                9 breadth and magnitude of the class. The notice will be translated and posted in English,
               10 Spanish, and Vietnamese. Copies of the Consent Decree will be made available in English
               11 in all intake, housing, and programming units of the Jails and will be made available upon
               12 request in Spanish and Vietnamese. Distribution of the notice and Consent Decree through
               13 posting in English, Spanish, and Vietnamese throughout the Jails will ensure that the
               14 notice reaches the maximum number of members of the class in the most efficient and
               15 cost-effective manner. The proposed form of notice and the proposed distribution plan
               16 will fairly apprise members of the class of the settlement and their options with respect
               17 thereto, and fully satisfy due process requirements for a Rule 23(b)(2) class with no opt-
               18 out rights. The Court should approve the proposed notice and direct that it be distributed.
               19         D.     The Court Should Approve the Proposed Scheduling Order, Including
                                 Setting a Date for the Fairness Hearing.
               20
               21         Once a court grants preliminary approval and notice is provided, the court conducts
               22 a “fairness hearing,” at which all interested parties have an opportunity to be heard. At
               23 such a hearing, the court conducts a substantive evaluation of the proposed settlement to
               24 determine whether it is “fundamentally fair, adequate, and reasonable.” Officers for
               25 Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir.
               26 1982); Spann v. J.C. Penney Corp., 314 F.R.D. 312, 319 (C.D. Cal. 2016).
               27 / / /
               28 / / /
                                                             17                   Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 23 of 24




                1         The parties propose the following schedule:
                2
                    Event                                          Date
                3
                    County to provide notice as per CAFA           Within 10 days after filing of preliminary
                4   requirements (28 U.S.C. § 1715(b))             approval
                5   Posting of Settlement Notice in English,       Within 21 days after entry of order
                6   Spanish, and Vietnamese and Consent            granting preliminary approval
                    Decree in English in a binder in all intake,
                7   housing, and programming units of the
                    Jails
                8
                9   Creation of webpage by Class Counsel           Within 21 days after entry of order
                    electronically publishing notice               granting preliminary approval
               10
                    Deadline for objections by class members       Within 45 days after posting notice at Jails
               11                                                  and on Class Counsel webpage
               12
                    Deadline for Class Counsel and/or the          5 days before Final Approval Hearing
               13   County to respond to any timely-filed
                    objections
               14
                    Final Approval Hearing                         To be determined by the Court
               15
               16
               17 / / /
               18 / / /
               19 / / /
               20 / / /
               21 / / /
               22 / / /
               23 / / /
               24 / / /
               25 / / /
               26 / / /
               27 / / /
               28 / / /
                                                             18                   Case No. 5:16-cv-06594-LHK
                      JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                               MEMORANDUM OF POINTS AND AUTHORITIES
                     Case 5:16-cv-06594-LHK Document 66 Filed 11/13/18 Page 24 of 24




                1 V.       CONCLUSION
                2          For the foregoing reasons, the parties respectfully request that this Court: (1) grant
                3 preliminary approval of the Consent Decree; (2) approve and direct the publication of the
                4 class notice proposed by the parties; and (3) schedule a fairness hearing for final approval
                5 of the Consent Decree. Pursuant to Local Rule 5-1(i)(3) concurrence in the filing of this
                6 document has been obtained from each of the signatories below.
                7
                8 DATED: November 13, 2018                  Respectfully submitted,
                9                                           ROSEN BIEN GALVAN & GRUNFELD LLP
               10
                                                            By: /s/ Lisa Ells
               11                                               Lisa Ells
               12
               13 DATED: November 13, 2018                  DISABILITY RIGHTS ADVOCATES
               14                                           By: /s/ Michelle Iorio
               15                                               Michelle Iorio
               16                                           Attorneys for Plaintiffs
               17
               18 DATED: November 13, 2018                  JAMES R. WILLIAMS
                                                            County Counsel
               19
               20                                           By: /s/ Aryn Paige Harris
                                                                Aryn Paige Harris
               21                                               Deputy County Counsel
               22
                                                            Attorneys for Defendant
               23
               24
               25
               26
               27
               28
                                                              19                   Case No. 5:16-cv-06594-LHK
                       JOINT NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT;
[3212510.11]                                MEMORANDUM OF POINTS AND AUTHORITIES
